DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 18 Sept. 2020.  
Claims 1–9 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application of US Application No. 16/108,134 filed 22 August 2018, now US Patent 10,818,121 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § 609.02 (II)(A)(2) and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP § 609.02 (II)(A)(2).
Information Disclosure Statement
The Information Disclosure Statements filed 18 December 2020, 18 October 2021, and 17 December 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Objections
Claim 6 is objected to because of the following informalities: the claim does not end with a period. Appropriate correction is requested.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Spanos et al. (US 2016/0027229 A1) (“Spanos”).
As per claim 1, Spanos discloses a method for controlling one of a plurality of voting servers in an electronic voting system ([0033], fig. 8), the method comprising: 
receiving, from a terminal, transaction data including voting data ([0013] [0077] [0051]; see also [0078]); 
determining, by a processor, a block (“fork block”) to include the transaction data from among a plurality of blocks ([0080]–[0081] [0051]; figs. 4 and 15; see also [0076]–[0079]; figs. 4, 13, and 14, where determined block is “voting block”); 
generating, using the processor, the block including the transaction data ([0052] [0064]; see also figs. 4, 13, and 14); and 
connecting the block to a blockchain, the blockchain being stored in a memory (fig. 15; also fig. 14).
As per claim 2, Spanos discloses the method according to claim 1, wherein in the determining, a block ID of the block to include the transaction data is determined ([0037]).
As per claim 3, Spanos discloses the method according to claim 2, wherein the block ID is determined randomly ([0037]).
As per claim 4, Spanos discloses the method according to claim 2, wherein the block ID is determined on based on information received from one or more terminals ([0037]).
As per claim 5, Spanos discloses the method according to claim 2, wherein the method further comprises transmitting the determined block ID to the plurality of voting servers ([0005]).
As per claim 6, Spanos discloses the method according to claim 1, wherein the voting data including a vote-cast identifier associated with a vote cast by a voter and voting information indicating the vote, a voter identifier associated with the voter being different from the vote-cast identifier ([0076]–[0079]; figs. 4, 13, and 14).
As per claim 7, Spanos discloses the method according to claim 1, wherein the method further comprises, implementing a consensus algorithm when the block is determined, and generating the block after implementing the consensus algorithm (figs. 4 and 13–15 and description thereof).
As per claim 8, Spanos discloses a computer comprising: a processor; and a memory that stores a program for causing the processor to execute the method according to claim 1 (see rejection of claim 1; also [0011]).
As per claim 9, Spanos discloses a non-transitory storage medium storing a program that cases a processor to execute the method according to claim 1 (see rejection of claim 1; also [0011]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Parent Application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Parent Application read on the broader claims of this application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685